UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event report):January 1, 2014 DEEP WELL OIL & GAS, INC. (Exact name of registrant as specified in its charter) NEVADA 0-24012 98-0501168 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) Suite 700, 10150 – 100 Street, Alberta, Canada T5J 0P6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(780) 409-8144 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 4, 2013, The Board of Directors of Deep Well Oil & Gas, Inc. (the “Company”), by written consent, appointed Mr. Malik Youyou as Vice Chairman of Deep Well Oil & Gas, Inc., effective January 1, 2014. Mr. Malik Youyou accepted the appointment on December 4, 2013.Mr. Youyou has been a Director of Deep Well Oil & Gas, Inc. since August 20, 2008. Item 9.01Financial Statements and Exhibits. The Company issued a press release on January 7, 2014 announcing the appointment of Mr. Malik Youyou as Vice Chairman of Deep Well Oil & Gas, Inc., which is filed herewith as Exhibit 99.1. (a)Financial Statements Not Applicable. (d)Exhibits to subject matter reported on this Form 8-K Exhibit No. Description Press Release dated January 7, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. DEEP WELL OIL & GAS, INC. Date: January 7, 2014 By: /s/ Horst A. Schmid Dr. Horst A. Schmid Chairman and CEO 3
